DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 11/22/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dabbur (U.S. 2016/0023813) in view of Martin (U.S. 2010/0084364).
In regards to claim 1. Dabbur discloses safe and sealed closure method for the neck of a bottle, wherein the stopper (1, 10, 15, 20) used and the container (2, 11, 16, 21) to be closed are such that they form one integral part (5, 12, 17, 22) upon closing of the container with the stopper via engagement so that the stopper (1, 10, 15, 20) is engaged with the container (2, 11, 16, 21) by 
(a) entry of a safety strip (6, 13) of said stopper into a part (4, 9) positioned on the container's neck (see at least fig. 1 and fig. 2) such that the safety strip enters into the part of the container neck in one irreversible way (see at least paragraph 46), making the safety strip and the part one integral, non- detachable part unless the stopper is tampered and the safety strip is cut, since the safety strip cannot be reached due to its location between a wall of a safety seal band (see at least paragraph 5, 40) of the stopper and the wall of bottle's neck and the safety strip cannot be reused after closure in production stage (see at least paragraph 46); or 

Dabbur does not distinctly discloses the safety seal band partially detaches from the stopper upon opening the bottle from opening points keeping the stopper attached to the container.
Martin teaches wherein said safety strip or said part is attached to said safety seal band of the stopper at an end of the safety seal band (37), wherein the safety seal band is attached to the whole circumference of the stopper when closed (37 ad 38), and wherein the safety seal band partially detaches from the stopper upon opening the bottle from opening points keeping the stopper attached to the container (see at least paragraph 22).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the seal band and stopper of Dabbur to include the attachment hinge portion as taught by Martin for the purpose of maintaining a link between the cap and the container such that the cap cannot be misplaced, lost or mislaid as taught by Martin in at least paragraph 22. 
In regards to claim 2. Dabbur in view of Martin teach the method according to claim 1, Dabbur further discloses wherein said safety strip (6, 13, 18, 23) comprises a ridge that is shaped as an arrow (6, 18) with moveable fins present on sides or on the back of said ridge such that the fins fold when entering the part of the container neck or the part of the stopper and then open again inside the part in 
In regards to claim 3. Dabbur in view of Martin teach the method according to claim 1, Dabbur further discloses wherein said safety strip comprises a ridge shaped as an arrow with unmovable fins attached thereto, whereby the part of the container neck or of the stopper is movable such that when the fins enter therein the part opens and comes back to its natural closed position after the entry of the fins, making it impossible for the safety strip to exit unless the safety strip is tampered (see at least paragraph 40, 46, 47 and claim 3).
In regards to claim 4. Dabbur discloses Bottle, the bottle having a container (2, 11, 16, 21) and a stopper (1, 10, 15, 20) with a safety seal band (portion of cap having safety strip or safety strip receiving part, see at least paragraphs 13, 16, 17, 18), wherein the container is provided with a neck (2, 11, 16, 21), wherein one of the container's neck and the stopper is provided with a safety strip (6, 13, 18, 23), and wherein the other of the container's neck and the stopper is provided with a part for cooperation with the safety strip (see at least paragraphs 32-34, 44 and 45), wherein the safety strip is configured to irreversibly enter said part and wherein, when the stopper closes the container, the part and the safety strip entering said part are arranged between a wall of the container's neck and a wall of the safety seal band (see at least paragraph 46), and wherein the stopper is configured to close the container such that the stopper and the container to be closed form one integral part via engagement so that the stopper is engaged with the container (see at least paragraph 6, 11, and 46) by 
(a) entry of a safety strip (6, 13) of said stopper into a part (4, 9) positioned on the container's neck (see at least fig. 1 and fig. 2) such that the safety strip enters into the part of the container neck in one irreversible way (see at least paragraph 46), making the safety strip and the part one integral, non- detachable part unless the stopper is tampered and the safety strip is cut, since the safety strip cannot be reached due to its location between a wall of a safety seal band (see at least paragraph 5, 40) of the 
(b) entry of a safety strip (18, 23) positioned on the container's neck into a part (15,20) of said stopper such that the safety strip enters into the part of the stopper in one irreversible way (see at least paragraphs 30-33), making the safety strip and the part one integral, non- detachable part unless the stopper is tampered and the safety strip is cut, since the safety strip cannot be reached due to its location between a wall of a safety seal band of the stopper and the wall of bottle's neck and the safety strip cannot be reused after closure in production stage (see at least paragraph 6, 40, 47), 
wherein said safety strip or said part is attached to said safety seal band of the stopper at an end of the safety seal band, wherein the safety seal band is attached to the whole circumference of the stopper when closed (see at least paragraphs 6, 40, and 46).
Dabbur does not distinctly discloses the safety seal band partially detaches from the stopper upon opening the bottle from opening points keeping the stopper attached to the container.
Martin teaches wherein said safety strip or said part is attached to said safety seal band of the stopper at an end of the safety seal band (37), wherein the safety seal band is attached to the whole circumference of the stopper when closed (37 ad 38), and wherein the safety seal band partially detaches from the stopper upon opening the bottle from opening points keeping the stopper attached to the container (see at least paragraph 22).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the seal band and stopper of Dabbur to include the attachment hinge portion as taught by Martin for the purpose of maintaining a link between the cap and the container such that the cap cannot be misplaced, lost or mislaid as taught by Martin in at least paragraph 22. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731